UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the quarterly period endedSeptember 30, 2010 or Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934: For the transition period from to Commission file number: 000-10965 ASHERXINO CORPORATION (Exact name of registrant as specified in its charter) Delaware 93-0962072 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5847 San Felipe Street, 17th Floor Houston, TX77002 (Address of principal executive offices, including zip code) 713-413-3345 (registrant's principal executive office telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YES NO þ APPLICABLE ONLY TO CORPORATE ISSUERS As of November 22, 2010, 124,495,000 shares of common stock, $0.01 par value, were outstanding. Table of Contents Part I. Financial Information Item 1.Financial Statements Consolidated Balance Sheetsat September 30, 2010 and December 31, 2009 (unaudited) 3 Consolidated Statements of Operations for the Three andNine Months Ended September 30, 2010 and 2009 and the Cumulative Period from January 1, 2009 through September 30, 2010 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 and the Cumulative Period from January 1, 2009 through September 30, 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 4T.Controls and Procedures 10 Part II. Other Information Item 1.Legal Proceedings 11 Item 1A.Risk Factors 11 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 6.Exhibits 11 Signatures 11 Part I Financial Information Item 1. Financial Statements ASHERXINO CORPORATION (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents Total current assets Long term assets Oil and Gas Asset, accounted for under the Full Cost method of accounting,Unevaluated property excluded from amortization Total assets LIABILITIES AND SHAREHOLDERS'DEFICIT Current liabilities: Accrued liabilities Notes payable, net of discountof $9,082 - Indebtedness to related party Total current liabilities Commitments and contingencies Shareholders'Deficit: Common stock, $0.01 par value. Authorized 300,000,000; 123,895,000 and 121,000,000 issued and outstanding Additional paid-in capital Accumulated deficit Deficit accumulated after entering the exploration stage Total shareholders' deficit Total liabilities and shareholders' deficit See accompanying notes to consolidated financial statements - 3 - ASHERXINO CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Cumulative Period from January 1, 2009 through September 30, 2010 General and administrative expenses: Legal and consulting $ Travel - Other Total general and administrative expenses Loss from operations Net realized loss from sale of trading securities - - - Interest income (expense) 4 Loss before income taxes Income tax provision - Net loss $ Basic and diluted loss per share $ Weighted average common shares outstanding(basic and diluted) See accompanying notes to consolidated financial statements - 4 - ASHERXINO CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cumulative Period from January 1, 2009 Through September 30, 2010 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ $ $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation, depletion and amortization - Common stock issued for services Note issued for services - Amortization of discount on notes payable - Realized loss on trading securities - Changes in operating assets and liabilities: Accounts payable Net cash used in operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale ofinvestments - - Net cash provided by investing activities - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from indebtedness to related party Payments on indebtedness to related party - Proceeds from notes payable - Proceeds from sale of common stock - Net cash provided by financing activities Net increase (decrease)in cash Cash at beginning of period Cash at end of period $ $ 26 SUPPLEMENTAL DISCLOSURES Interest paid in cash $ - $ $ Income taxes paid in cash $ - $ - $ - NON-CASH INVESTING AND FINANCING TRANSACTIONS Common stock issued for oil and gas assets $ - $ $ Forgiveness of debt by related party - See accompanying notes to consolidated financial statements - 5 - ASHERXINO CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The unaudited consolidated financial statements of AsherXino Corporation have been prepared in accordance with accounting principles generally accepted in the United States and the rules of the Securities andExchange Commission ("SEC"), and should be read in conjunction with the auditedfinancial statements and notes thereto contained in our Annual Report filed with the SEC on Form 10-K on April 15, 2010. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the consolidated financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year ended December 31, 2009, as reported on Form 10-K, have been omitted. Note 2 – Going Concern As reflected in the accompanying financial statements, we had a working capital deficit of $350,769, negative cash flows from operations of $80,341, and an accumulated deficit of $10,132,119, at September 30, 2010, which raise substantial doubt about our ability to continue as a going concern.Management plans to raise funds through the issuance of debt or the sale of common stock. Our ability to continue as a going concern is dependent on our ability to raise capital through the issuance of debt or the sale of common stock.If we do not raise capital sufficient to fund our business plan, AsherXino may not survive. The financial statements do not include any adjustments that might be necessary if we were unable to continue as a going concern. Note 3 – Notes Payable During June 2010, we executed two notes payable agreements and received $15,000 in proceeds for each agreement.Each investor received a notes payable with a face value of $15,000 which matures one year from the date of issuance and has a stated interest rate of 18% and as part of the purchase agreement each investor also received 100,000 shares of our common stock.We measured the fair value of the notes payable and the common stock on the date of commitment and allocated the proceeds received between the notes payable and common stock based on their relative fair values of the respective instruments which resulted in the following allocation: Equity $ 12,000 Debt Total $ 30,000 The discount arising from this transaction was recorded at the inception of the notes and is amortized using the effective interest rate method over the life of the notes, 12 months.The effective interest rate of the notes is 76%. During September 2010, a stockholder returned 300,000 unrestricted common shares of the company in exchange for 500,000 shares of restricted common stock and a note payable for $5,000, payable in 18 months, and carrying interest of 12% per annum.The $5,000 note balance was charged to expense as of the date of the transaction. Note 4 - Equity During June 2010, we issued 2,045,000 shares of common stock for services.Because there was no public market for our common stock at the time of issuance, the stock was valued at fair value of $.10 per share using the most recent sales price of stock to a private investor.Our stock began trading on June 24, 2010. During July 2010, we issued 150,000 shares of common stock for services.The stock was valued at fair value using the closing market price on the date of grant. - 6 - As discussed in Note 3, during September 2010, a stockholder returned 300,000 unrestricted common shares of the company in exchange for 500,000 shares of restricted common stock and a note payable for $5,000, payable in 18 months, and carrying interest of 12% per annum.The fair value of the 200,000 shares returned to the stockholder was determined using the closing market price on the date the stock was granted and it was expensed. We recognized $185,500 in conjunction with the issuance of stock for services during the nine months ended September 30, 2010 During the nine months ended September 30, 2010, we issued 300,000 shares of common stock for $16,500 cash. Note 5 – Related Party Transactions From time to time, our officers and directors advance funds to us for working capital and receive repayments of such funds.As of September 30, 2010 and December 31, 2009, respectively, the total amount due to related parties was $77,367 and $58,815 is unsecured, bears no interest and is due on demand. Note 6 – Commitments and contingencies During September 2010, we entered into a contract which requires us to pay a consultant a finder’s fee associated with any transaction in which a company introduced to us by the consultant invests funds in Asher.The finder’s fee ranges from 1.5% to 2.5% of the proceeds of the transaction, depending on the amount invested.No such transaction has occurred to date. Note 7 – Equity line of credit In July 6, 2010 we entered into an equity line of credit agreement with an investor, Dutchess Opportunity Fund II, LP.Under the terms of the agreement, Dutchess must purchase, when we furnish a put notice to them, shares of our common stock at 95% of the volume weighted average price for the five days prior to the put date.The number of shares puttable at any given time is 200% of average daily volume for 3 prior trading days times average three day closing price of common stock prior to the notice date or shares resulting in proceeds of $500,000.We are obligated to register 35,000,000 shares under the agreement and we may not put shares to Dutchess until the registration statement is effective.The investment agreement provides for proceeds of up to $35,000,000, however, at current stock prices, if all of the shares required to be registered under the agreement were sold, we would receive proceeds of approximately $1.3 million.Because none of the shares underlying the line of credit are registered, we are not eligible to use the equity line of credit at this time.In conjunction with the agreement, we paid Dutchess $5,000.In July 2010, we paid Dutchess an additional $5,000, which were expensed as incurred. Note 7 – Subsequent events During October 2010, we sold 600,000 shares of common stock for $30,000 to a private investor.In addition to the stock, the investor received warrants to purchase 600,000 shares of common stock with an exercise price of $0.05 per share and a term of two months. - 7 - CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION The Company is including the following cautionary statement to make applicable and take advantage of the safe harbor provision of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by, or on behalf of, the Company. This quarterly report on Form 10-Q contains “forward looking statements” (as that term is defined in Section 27A(i)(1) of the Securities Act of 1933), including statements concerning plans, objectives, goals, strategies, expectations, future events or performance and underlying assumptions and other statements which are other than statements of historical facts.Such forward looking statements involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward looking statements.Some of the factors that could cause actual results to differ materially from those expressed in such forward looking statements are set forth in the section entitled “Risk Factors” and elsewhere throughout this Form 10-Q.Our expectations, beliefs and projections are expressed in good faith and are believed by us to have a reasonable basis, but there can be no assurance that our expectations, beliefs or projections will result or be achieved or accomplished.We have no obligation to update or revise forward looking statements to reflect the occurrence of future events or circumstances. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Since we had no business operations from 2003 and was deemed dormant by our management until we began discussions with owners of certain oil and gas assets regarding the acquisition of the assets in early 2009.Management has determined that the commencement of discussions in early 2009 represents our entry into the oil and gas industry as an exploration stage company.We acquired the Asher Assets in June 2009. At the time that we acquired the Asher assets, we re-entered the development stage and are an exploration stage company.Because we are an exploration stage company and therefore have no income from operations, this discussion involves only the plan of operation. In June 2009, our Board of Directors decided to enter into the business of owning and operating oil and gas assets by acquiring certain oil related assets.Our immediate objective is to create value from the production and exploration opportunities in our significant working interest in OPL 2012 by embarking on a work program that will include drilling operations and the hiring of about fifty to one hundred full-time employees.We intend to finance its operations through a combination of debt and equity financing.In addition, management may decide to farm-out or sell some of our interest in OPL 2012 to finance the development of the block.We also intend to acquire additional leaseholds in and operatorships of offshore blocks in Nigeria and Ghana.In the long term, we aim to acquire and exploit the prolific oil and gas deposits across the Gulf of Guinea and worldwide. We currently have few capital resources and we are unlikely to generate significant revenues for some time.This raises substantial doubt about our ability to continue as a going concern.See Note 2 to our Financial Statements in Item 1.Without realization of additional capital, it would be unlikely that we could continue as a going concern.However, management has been in discussions with several financial institutions (i.e. banks, private equity funds, sovereign funds, energy companies and other corporate entities) to procure funding for the development of OPL 2012 through the issuance of debt and/or equity.Based on these discussions management anticipates obtaining sufficient funding to perform our obligations related to OPL 2012 over the next year. Management is in the process of concluding financing arrangements with financial institutions in Nigeria and a few multi-national oil and gas companies in the U.S and the Middle East who are finalizing their due diligence and economic modeling for the project.Management anticipates raising sufficient funds to pay the $12,500,000 signature bonus to the Nigerian government and the $10,000,000 farm-in fee to our local partner, Sigmund Oilfield Limited (“Sigmund”), in the near future. As discussed in our Form 10-K filed on April 15, 2010, if we are unable to fund the development costs related to OPL 2012, Sigmund could terminate its agreements with us and potentially terminate our interest in OPL 2012 in the event of our failure to fund any of the development costs related to OPL 2012.However, the OPL 2012 agreements were drafted in such a manner that we do not suffer immediate repercussions or sanctions in the event we are unable to fund any of the development costs.The agreements contemplate discussion and negotiation among the parties in the event of our inability to perform.For example, the signature bonus and farm-in fee were deemed payable on May 15, 2009, but we have regularly updated Sigmund Oilfield Limited on the status of the payments and Sigmund Oilfield limited has continued to grant informal extensions of time for us to make such payments. Upon the payment of the signature bonus, the development of OPL 2012 will take place in two phases over a three year period, as discussed in our Form 10-K filed on April 15, 2010. - 8 - Results of Operations Our expenses, and loss from operations decreased approximately 64%, from 105,353 to $52,738 during the three months ended September 30, 2009 and September 30, 2010, respectively. Our expenses for the three months ended June 30, 2010 consisted mainly of accounting fees. Our expenses for the three months ended September 30, 2009consisted mainly of legal and professional cost associated with the preparation and filing of a registration statement.The decrease was mainly attributable to the decreased consulting fees. Our expenses, and loss from operations, increased approximately 2%, from $269,732 to $275,556 during the nine months ended September 30, 2009 and September 30, 2010, respectively. Our expenses for the nine months ended September 30, 2010 consisted mainly of stock awards to consultants. Our expenses for the three months ended September 30, 2010 consisted mainly of legal and professional cost associated with the preparation and filing of a registration statement.The increase was mainly attributable to the increased consulting fees. CRITICAL ACCOUNTING POLICIES We prepare our consolidated and combined financial statements in this report using accounting principles that are generally accepted in the United States (“GAAP”). GAAP represents a comprehensive set of accounting and disclosure rules and requirements. We must make judgments, estimates, and in certain circumstances, choices between acceptable GAAP alternatives as we apply these rules and requirements. The most critical estimate we make is the engineering estimate of proved oil and gas reserves. This estimate affects the application of the successful efforts method of accounting, the calculation of depreciation, depletion, and amortization of oil and gas properties and the estimate of the impairment of our oil and gas properties. It also affects the estimated lives used to determine asset retirement obligations. In addition, the estimates of proved oil and gas reserves are the basis for the related standardized measure of discounted future net cash flows. Revenue Recognition We recognize oil and gas revenue from interests in producing wells as the oil and gas is sold. Revenue from the purchase, transportation, and sale of natural gas is recognized upon completion of the sale and when transported volumes are delivered. We recognize revenue related to gas balancing agreements based on the entitlement method. Oil and Gas Exploration and Development Oil and gas exploration and development costs are accounted for using the full cost method of accounting. Oil and Natural Gas Properties We account for our oil and natural gas producing activities using the full cost method of accounting as prescribed by the United States Securities and Exchange Commission (SEC). Under this method, subject to a limitation based on estimated value, all costs incurred in the acquisition, exploration, and development of proved oil and natural gas properties, including internal costs directly associated with acquisition, exploration, and development activities, the costs of abandoned properties, dry holes, geophysical costs, and annual lease rentals are capitalized within a cost center on a country by country basis. Costs of production and general and administrative corporate costs unrelated to acquisition, exploration, and development activities are expensed as incurred. Costs associated with unevaluated properties are capitalized as oil and natural gas properties but are excluded from the amortization base during the evaluation period. When we determine whether the property has proved recoverable reserves or not, or if there is an impairment, the costs are transferred into the amortization base and thereby become subject to amortization.We evaluate unevaluated properties for impairment at least annually. Capitalized costs included in the amortization base are depleted using the units of production method based on proved reserves.Depletion is calculated using the capitalized costs included in the amortization base, including estimated asset retirement costs, plus the estimated future expenditures to be incurred in developing proved reserves, net of estimated salvage values. The net book value of all capitalized oil and natural gas properties within a cost center, less related deferred income taxes, is subject to a full cost ceiling limitation which is calculated quarterly.Under the ceiling limitation, costs may not exceed an aggregate of the present value of future net revenues attributable to proved oil and natural gas reserves discounted at 10percent using current prices, plus the lower of cost or market value of unproved properties included in the amortization base, plus the cost of unevaluated properties, less any associated tax effects.Any excess of the net book value, less related deferred tax benefits, over the ceiling is written off as expense.Impairment expense recorded in one period may not be reversed in a subsequent period even though higher oil and gas prices may have increased the ceiling applicable to the subsequent period. Sales or other dispositions of oil and natural gas properties are accounted for as adjustments to capitalized costs, with no gain or loss recorded unless the ratio of cost to proved reserves would significantly change. - 9 - Asset Retirement Obligations and Environmental Costs We record the fair value of legal obligations to retire and remove long-lived assets in the period in which the obligation is incurred (typically when the asset is installed at the production location). When the liability is initially recorded, we capitalize this cost by increasing the carrying amount of the related properties, plants and equipment. Over time the liability is increased for the change in its present value, and the capitalized cost in properties, plants and equipment is depreciated over the useful life of the related asset. Environmental expenditures are expensed or capitalized, depending upon their future economic benefit. Expenditures that relate to an existing condition caused by past operations, and do not have a future economic benefit, are expensed. Liabilities for environmental expenditures are recorded on an undiscounted basis (unless acquired in a purchase business combination) when environmental assessments or cleanups are probable and the costs can be reasonably estimated. Recoveries of environmental remediation costs from other parties, such as state reimbursement funds, are recorded as assets when their receipt is probable and estimable. Liquidity and Capital Resources As a new company with plans for major development activity, we will be reliant upon funding to fully implement our business plans and expand our business.There can be no assurance that we will be able to obtain the necessary funding on commercially reasonable terms in a timely fashion, especially given the current global economy.Failure to receive the funding could have a material adverse effect on our business, prospects, and financial condition. We intend to raise financing in the form of floating rate indebtedness and/or equity to pay the $12,500,000 signature bonus and $10,000,000 farm-in fee for our leasehold interest in Oil Prospecting License (OPL) 2012, and we expect to require further debt and/or equity financing in the amount of $218,000,000 to $262,500,000 to exploit OPL 2012.Accordingly, if market interest rates (principally LIBOR) rise, our financing expenses could increase which could have an adverse effect on our results of operations and financial condition.The size of our indebtedness may restrict our growth.We will need to use a portion of our cash flow to pay principal and interest on such indebtedness, which may delay or even prevent us from pursuing certain new business opportunities.Some loan agreements may contain restrictive covenants which may impair our operating flexibility.Failure to meet certain financial covenants could cause us to violate the terms of loan agreements obtained in the future, if any, and thereby result in acceleration of our indebtedness, impair our liquidity and limit our ability to raise additional capital.Our failure to make required debt payments could result in an acceleration of our indebtedness, and, if unpaid, a judgment in favor of such lender would be senior to the rights of holders of our common stock.A judgment creditor would have the right to foreclose on any of our assets resulting in a material adverse effect on our business, operating results or financial condition and the possible loss of all value in our common stock. In July 6, 2010 we entered into an equity line of credit agreement with an investor, Dutchess Opportunity Fund II, LP.Under the terms of the agreement, Dutchess must purchase, when we furnish a put notice to them, shares of our common stock at 95% of the volume weighted average price for the five days prior to the put date.The number of shares puttable at any given time is 200% of average daily volume for 3 prior trading days times average three day closing price of common stock prior to the notice date or shares resulting in proceeds of $500,000.We are obligated to register 35,000,000 shares under the agreement and we may not put shares to Dutchess until the registration statement is effective.The investment agreement provides for proceeds of up to $35,000,000, however, at current stock prices, if all of the shares required to be registered under the agreement were sold, we would receive proceeds of approximately $1.3 million.Because none of the shares underlying the line of credit are registered, we are not eligible to use the equity line of credit at this time.We do not anticipate that the line of credit will be available to fulfill our obligations to pay the signing bonus and farm-in fee.We are seeking other financing mechanisms to pay these obligations. As reflected in the accompanying financial statements, we had a working capital deficit and an accumulated deficit at June 30, 2010, which raise substantial doubt about our ability to continue as a going concern.Management plans to raise funds through the issuance of debt or the sale of common stock. Our ability to continue as a going concern is dependent on our ability to raise capital through the issuance of debt or the sale of common stock.If we do not raise capital sufficient to fund our business plan, AsherXino may not survive.The financial statements do not include any adjustments that might be necessary if we were unable to continue as a going concern. - 10 - Item 4T. Controls and procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of certain members of our management, including our Chief Executive Officer and interim Chief Financial Officer, we completed an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)). In light of the material weaknesses discussed below, which have not been fully remediated as of the end of the period covered by this Quarterly Report, our Chief Executive Officer and interim Chief Financial Officer concluded, after the evaluation described above, that our disclosure controls were not effective. As a result of this conclusion, the consolidated financial statements for the period covered by this report were prepared with particular attention to the material weaknesses previously disclosed. Accordingly, management believes that the consolidated financial statements included in this Quarterly Report fairly present, in all material respects, our financial condition, results of operations and cash flows as of and for the periods presented. Internal Control over Financial Reporting In connection with our evaluation of our disclosure controls and procedures that occurred during our last fiscal quarter, we identified no change in our internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Part II Other Information Item 1. Legal Proceedings For information regarding our legal proceedings see Item 3 of our Annual Report on Form 10-K filed on April 15, 2010. There have been no material changes from the risk factors previously disclosed in such Annual Report. Item 1A. Risk Factors For information regarding our risk factors see the risk factors disclosed in Item 1A of our registration Annual Report on Form 10-K filed on April 15, 2010. There have been no material changes from the risk factors previously disclosed in such Annual Report. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During September 2010, we issued 500,000 shares of unregistered common stock to an investor. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. No underwriter participated in, nor did we pay any commissions or fees to any underwriter, in these transactions. The transaction did not involve a public offering. The investor had knowledge and experience in financial and business matters that allowed themto evaluate the merits and risk of receipt of these securities. The investors were knowledgeable about our operations and financial condition. During September 2010, we issued 150,000 shares of unregistered common stock to aconsultant. This transaction was made in reliance upon exemptions from registration under Section 4(2) of the Securities Act. Each certificate issued for unregistered securities contained a legend stating that the securities have not been registered under the Securities Act and setting forth the restrictions on the transferability and the sale of the securities. No underwriter participated in, nor did we pay any commissions or fees to any underwriter, in these transactions. The transaction did not involve a public offering. The consultant had knowledge and experience in financial and business matters that allowed themto evaluate the merits and risk of receipt of these securities. The consultants were knowledgeable about our operations and financial condition. - 11 - Item 6. Exhibits Exhibit 31.1 - Certification of Chief Executive Officer of AsherXino Corporation required by Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 - Certification of Chief Financial Officer of AsherXino Corporation required by Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 - Certification of Chief Executive Officer of AsherXino Corporation pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 of 18 U.S.C. 63. Exhibit 32.2 - Certification of Chief Financial Officer of AsherXino Corporation pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and Section 1350 of 18 U.S.C. 63. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. AsherXino Corporation Dated: November 22, 2010 By: /s/ Bayo O. Odunuga Name:Bayo O. Odunuga Title:Chief Executive Officer Principal Executive Officer Dated: November 22, 2010 By: /s/Bayo O. Odunuga Name:Bayo O. Odunuga Title:Interim Chief Financial Officer Interim Principal Financial and Accounting Officer
